
	
		II
		110th CONGRESS
		1st Session
		S. 1270
		IN THE SENATE OF THE UNITED STATES
		
			May 2, 2007
			Mr. Akaka (for himself,
			 Mr. Kennedy, Mr. Inouye, Mr.
			 Obama, Mr. Durbin,
			 Mr. Harkin, Mr.
			 Salazar, and Mr. Isakson)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title IV of the Employee Retirement Income
		  Security Act of 1974 to require the Pension Benefit Guaranty Corporation, in
		  the case of airline pilots who are required by regulation to retire at age 60,
		  to compute the actuarial value of monthly benefits in the form of a life
		  annuity commencing at age 60.
	
	
		1.Short titleThis Act may be cited as the
			 Pension Benefit Guaranty Corporation
			 Pilots Equitable Treatment Act.
		2.Age requirement
			 for airline pilots
			(a)Single-Employer
			 plan benefits guaranteedSection 4022(b)(3) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1322(b)(3)) is amended
			 by inserting at the end the following: If, at the time of termination of
			 a plan under this title, regulations prescribed by the Federal Aviation
			 Administration require an individual to separate from service as a commercial
			 airline pilot after attaining any age before age 65, this paragraph shall be
			 applied to an individual who is a participant in the plan by reason of such
			 service by substituting such age for age 65..
			(b)Aggregate limit
			 on benefits guaranteed; criteria applicableSection 4022B(a)
			 of the Employee Retirement Income Security Act
			 of 1974 (29 U.S.C. 1322b(a)) is amended
			 by adding at the end the following: If, at the time of termination of a
			 plan under this title, regulations prescribed by the Federal Aviation
			 Administration require an individual to separate from service as a commercial
			 airline pilot after attaining any age before age 65, this subsection shall be
			 applied to an individual who is a participant in the plan by reason of such
			 service by substituting such age for age 65..
			3.Effective
			 dateThe amendments made by
			 this Act shall apply to benefits payable on or after the date of enactment of
			 this Act.
		
